Citation Nr: 0635867	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  95-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for boils. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active military service 
from April 1968 to April 1971.  This matter is before the 
Board of Veterans' Appeals (Board) from a May 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  In September 1996 a 
Travel Board hearing was held before a Veterans Law Judge who 
has since left the Board.  In March 2004 a Travel Board 
hearing was held before the undersigned.  In December 1996 
the case was remanded for additional development.  In 
September 2001 it was remanded for the latter Travel Board 
hearing.  In August 2004 the case was again remanded for 
further development.  


FINDINGS OF FACT

1.  It is not shown that the veteran now has a hernia, that a 
hernia was manifest in service, or that any hernia might be 
related to service.  

2.  It is not shown that the veteran currently has boils.  


CONCLUSIONS OF LAW

1.  Service connection for a hernia is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).

2.  Service connection for boils is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2001 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  A subsequent (August 2004) letter clarified 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  This letter also advised the 
veteran to submit any evidence in his possession pertaining 
to his claims.  The May 1994 rating decision, a July 1994 
statement of the case (SOC) and subsequent supplemental SOCs 
provided the text of applicable regulations and explained 
what the evidence showed and why the claims were denied.   
Although the veteran was not provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefits sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.   After the veteran indicated 
that he had received treatment for boils from Dr. H, a 
private physician, in 1969, the RO attempted to obtain these 
records.  However, in a June 1999 letter Dr. H. indicated 
that any such records had been destroyed by fire.   Pursuant 
to the Board's August 2004 Remand the RO attempted to obtain 
1971-72 records of treatment from the VA Medical Center 
(VAMC) in Lyons, New Jersey.  However, the Lyons VAMC 
indicated that it was unable to locate any records for the 
veteran from 1971 to 1972.  In October 2004 correspondence 
the veteran also requested that VA obtain medical records 
from when he was hospitalized in Dong Tam, while with the 9th 
infantry division in 1968-1969 and records of treatment for 
his stomach in Qui Yam from 1970-1971, while with the 2nd 
transportation division.  The dates of hospitalization (i.e. 
1968-69) were not specific enough for the RO to attempt to 
obtain specific hospital records.  However, the RO did make 
an additional February 2005 request to the Service Department 
for the complete service medical records.  In response, the 
Service Department indicated that all service medical records 
had already been mailed to the RO and that there were no 
additional records.    

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claims.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In the instant case, there is no competent 
evidence that the veteran currently has either a hernia or 
boils so an examination is not necessary.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

The veteran's service medical records do not note any 
complaints, diagnosis or treatment for hernia.  The 
physician's summary on the veteran's March 1968 report of 
medical history at pre-induction did note boils.  A March 
1970 medical history report by the veteran apparently given 
in conjunction with the receipt of dental care included that 
he was hospitalized for two weeks to cut open a boil in 
August 1969.  The April 1971 service separation examination 
did not note any boils or other skin abnormalities.  It also 
did not show any hernias.  In the notes section of the 
examination the veteran noted that his health was good and 
that his condition had not changed since his last physical 
examination. 

A March 1993 VA general medical examination showed a 
diagnosis of recurrent cysts and abscesses of the scalp, ear, 
cheeks and pubic area.   

At his September 1996 Travel Board hearing the veteran 
testified that he did not have any boils when he entered 
service.  He did have some pimples as he was still young.  He 
indicated that the boils started around 1970 and he had one 
cut out of the side of his ear in 1970 or 1971.  After he 
left service he began to get boils in the back of his head 
and the top of his head every 3 or 4 months.  He treated them 
himself with peroxide but he would continue to get them on a 
regular basis.  Regarding the hernia, the veteran indicated 
that when he left service in April or May 1971 he came to 
East Orange VA hospital because he felt sick.  At first the 
medical personnel thought he had pneumonia but then they 
found out that he had a hernia and that his muscles were 
torn.  He was informed that the hernia would not require 
surgery, and he was not given any medication for it.  But he 
found that it interfered with the manual labor work he was 
doing at the time.  His pain subsequently subsided, but 
recurred in 1986 or 1987, while he was doing construction 
work.  Sometime later he saw a physician at East Orange VAMC 
who told him he had a torn muscle.  He was not given any 
treatment recommendations and after that he did not return to 
see a doctor but just dealt with the pain. 

A July 2002 VA psychiatric examination showed a diagnosis of 
PTSD (and did not note any hernia or "torn muscle" 
problems).           

A May 2004 private dermatological report showed that the 
veteran had a history of eczema and that his scalp was doing 
better.  

At his March 2004 Travel Board hearing the veteran testified 
that after he received treatment for hernia just after 
service, in 1971, he did not receive further treatment until 
a few years later, in 1974 or 1975, also at the VA.  He 
indicated that he was not receiving current treatment for the 
hernia because it was not bothering him and he had been told 
that there was nothing that could be done for it.  He also 
testified that he was first diagnosed with the boils in 1968 
or 1969.  When he came home from Vietnam in 1969, he had some 
bad boils between his legs, and saw Dr. H.  He had two boils 
lanced while in service.  After service he had problems with 
boils all the time, including one behind his ear that 
bothered him.  He would also get boils on his head and face, 
but had not had one lanced in a while.  He would still get 
boils but they were a little smaller than in service and he 
was able to treat them himself.  He indicated that he had had 
two psychiatric evaluations by the same psychiatrist (with 
the most recent one a year or two prior to the hearing) and 
that at both of them the psychiatrist informed him that he 
had a "torn muscle" in the area of the alleged hernia.   


III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hernia

The evidence of record does not show that the veteran 
currently has a hernia.  At the March 2004 Travel Board 
hearing, he testified that the only physician who noted a 
hernia-like problem was the VA psychiatrist who had told him 
(one to two years prior to the hearing) that he had a "torn 
muscle."  However, the report from the July 2002 VA 
psychiatric examination (i.e. the only psychiatric 
examination report of record within two years of the 
veteran's March 2004 hearing) did not note any "torn 
muscle."  There is no other medical evidence of record 
noting a current hernia or "torn muscle" problem.  While 
the veteran alleges he does have a hernia, such allegations 
are not competent evidence of a medical diagnosis or nexus.  
"Where the determinative issue involves medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of current disability, there can be 
no valid claim of service connection (see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)) and the analysis of this 
claim need not proceed any further.  However, it is also 
noteworthy that there is no evidence that a hernia was 
manifest in service or might otherwise be related to service.  
Service medical records are negative for any finding of a 
hernia or "torn muscle" and there is no medical evidence of 
record showing or suggesting a relationship between any 
hernia or "torn muscle" and the veteran's military service.

Given the absence of competent evidence of current hernia, of 
a hernia being manifest in service, or of a possible nexus 
between any hernia and service, the preponderance of the 
evidence is against this claim and it must be denied.

Boils

There is no competent evidence of record that the veteran 
currently has boils.  The only relatively current evidence 
specifically addressing the condition of his skin, the
May 2004 private dermatology report showed only that the 
veteran had a history of eczema and that his scalp was doing 
better.  While an earlier (March 1993) VA examination did 
show recurrent cysts and abscesses of the scalp, ear, cheeks 
and pubic area, there is no competent evidence that these 
cysts and abscesses continued after 1993.  While the veteran 
alleges that he now does have boils, because he is a 
layperson, his allegations are not competent evidence of a 
medical diagnosis.  See Espiritu, supra.  Given the negative 
findings of the May 2004 private dermatology report and 
without any competent evidence that the  cysts and abscesses 
noted on examination 13 years ago in 1993 continued up until 
the present, the preponderance of the evidence is against a 
finding that the veteran currently has boils.  
As was stated above, in the absence of proof of current 
disability, there is no valid claim of service connection.  
See Brammer, supra.  However, it is also noteworthy that 
there is no evidence of record that the boils noted on 
service entrance examination were aggravated by service, and 
no evidence that there might be a nexus between any current 
boils and service.  While service medical records indicate 
that the veteran may have received treatment for boils in 
August 1969, on service separation examination his skin was 
normal, and no boils were noted.  Given an opportunity to 
comment on his health at separation, the veteran did not note 
any problems with boils, but indicated that his health was 
good and that his condition had not changed since his last 
physical examination.  

In the absence of any competent evidence that the veteran now 
has boils, the preponderance of the evidence is against this 
claim.  Hence, it must be denied.


ORDER

Service connection for hernia is denied.   

Service connection for boils is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


